          Case 4:18-cv-00420-RCC Document 22 Filed 07/21/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kyle Leslie Catlin,                               No. CV-18-00420-TUC-RCC
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15            On April 14, 2021, Magistrate Judge Jacqueline M. Rateau issued a Report and
16   Recommendation (“R&R”) in which she recommended that the Court enter an order

17   denying Petitioner Kyle Leslie Catlin’s Petition for Writ of Habeas Corpus pursuant to 28
18   U.S.C. § 2254 (Doc. 1). (Doc. 21 at 9.) Judge Rateau notified the parties they had

19   fourteen days from the date of the R&R to file objections and an additional fourteen days

20   to file a response. (Id.) No objections were filed.
21            If neither party objects to a magistrate judge’s report and recommendation, the
22   District Court is not required to review the magistrate judge’s decision under any

23   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the

24   statute guiding review of a magistrate judge’s recommendation “does not preclude further

25   review by the district judge, sua sponte or at the request of a party, under a de novo or

26   any other standard.” Id. at 154.
27            The Court has reviewed and considered the petition (Doc. 1), Judge Rateau’s
28   screening order (Doc. 7), Respondent’s limited answer (Doc. 15), and the R&R (Doc.
      Case 4:18-cv-00420-RCC Document 22 Filed 07/21/21 Page 2 of 2



 1   21). The Court finds the R&R well-reasoned and agrees with Judge Rateau’s conclusions.
 2          Accordingly, IT IS ORDERED the R&R is ADOPTED (Doc. 21) and Plaintiff’s
 3   Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus by a Person in Federal
 4   Custody (Doc. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court shall docket
 5   accordingly and close the case file in this matter.
 6          Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, in the event
 7   Petitioner files an appeal, the Court declines to issue a certificate of appealability because
 8   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel, 529 U.S.
 9   473, 484 (2000).
10          Dated this 19th day of July, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
